Citation Nr: 1627314	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  03-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to an increased rating for cervical sprain, currently rated as 20 percent disabling.

2.  Entitlement to an initial compensable rating for radiculopathy, right upper extremity (RUE), prior to July 7, 2008, and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active duty service from July 1988 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

A Board hearing was held in April 2004.  A transcript is included in the claims file.  The Veterans Law Judge that held that hearing is no longer with the Board.  The Veteran did not request another hearing regarding the issues addressed in that hearing.

The Board previously remanded this case to the RO in August 2004, March 2006, April 2007, July 2009, and December 2010.

The Veteran recently had another Board hearing regarding separate issues and these issues will be addressed in a separate Board decision by the Veterans Law Judge who held that hearing.

Under Rice v. Shinseki the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim when the record raises the issue of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.

The issue of entitlement to a TDIU is addressed in the remand portion of the decision below and is remanded to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability was not shown to have been productive of more than a moderate limitation of motion or functional loss due to pain manifested by forward flexion of the cervical spine restricted to 15 degrees or less or by ankylosis of the cervical spine; intervertebral disc syndrome with the requisite incapacitating episodes was not demonstrated.

2.  For the entire claims period since service connection (November 20, 2007), the Veteran's right upper extremity radiculopathy is shown to be manifested by no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2015).

2.  For the entire claims period since service connection (November 20, 2007), the criteria for an evaluation in excess of 40 percent for right upper extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, VA satisfied its duty to notify and assist the Veteran.  VA provided a VCAA notice letters to the Veteran, prior to the adjudication of the appeal.  With respect to the cervical spine, the AOJ sent to the Veteran VCAA letters dated in August 2004, April 2007, and August 2009.  In regards to the remaining claim for increase, the Board observes that this claim arises from the Veteran's disagreement with initial disability evaluation following the grant of service connection-this is a downstream matter.  In such cases, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  It is noted that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in the VCAA notice.

VA met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs), and all other relevant private and VA medical records identified by the Veteran.  These records have been associated with the record.  VA afforded the Veteran appropriate VA examinations.  The reports of examination describe the disabilities in sufficient detail so that the Board's 'evaluation of the claimed disabilities will be a fully informed one.'  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The requested actions were completed, to include obtaining additional VA examinations, obtaining outstanding private treatment records, and readjudicating the claims.

Additionally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor his representative have alleged any deficiency in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Veteran declined the opportunity to testify before a different VLJ after being notified that the VLJ who conducted the April 2004 hearing was no longer employed by the Board.  Accordingly, the Board finds that the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012)

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

After review of the previous development in this appeal, the Board also finds that there has been substantial compliance with the previous Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Rating

Rules and Regulations

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The date of the Veteran's increased rating claim for a cervical spine disability is March 2001.  During the pendency of this claim, the criteria for rating disabilities of the spine in the VA Schedule for Rating Disabilities were revised effective September 23, 2002, and again effective September 26, 2003.  The September 26, 2003 amendment, which assigned a new diagnostic code number to intervertebral disc syndrome (5243) and re-worded some of the language, was non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that the then-proposed amendment 'would make editorial changes', but would not 'represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome').  Accordingly, there are essentially two sets of criteria, the earlier criteria and the current criteria, applicable to the evaluation of the Veteran's cervical spine disability.

The Board may not apply a current regulation prior to its effective date unless the regulation explicitly provides otherwise, and thus may not apply the current rating criteria prior to its September 23, 2002 effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, this rule does not prohibit the Board from applying the earlier criteria to the period on or after the effective dates of the new rating criteria if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's cervical spine disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would afford the highest rating.

The RO originally assigned the Veteran's cervical strain a 10 percent evaluation under Diagnostic Code (DC) 5299-5291.  DC 5291 refers to the earlier criteria (pre-2003) pertaining to limitation of motion of the dorsal spine.  See 38 C.F.R. § 4.71a (2002).  In a December 1999 decision, the RO increased the Veteran's disability rating to 20 percent under Diagnostic Code 5290.  DC 5290 refers to the earlier criteria (pre-2003) pertaining to limitation of motion of the cervical spine.  See 38 C.F.R. § 4.71a (2002).  

Prior to the September 26, 2003 revision in rating criteria, 38 C.F.R. § 4.71a, DC 5291 provided for evaluation of limitation of motion of the dorsal (thoracic) spine.  38 C.F.R. § 4.71a (2002).  A noncompensable rating was warranted for slight limitation of motion; the maximum 10 percent rating was warranted for either moderate or severe limitation of motion.  Additionally, DC 5290 pertained to limitation of motion of the cervical spine.  Id.  Under DC 5290, slight limitation of motion of the cervical spine warranted a 10 percent rating; moderate limitation of motion of the cervical spine warranted a 20 percent rating; and severe limitation of motion of the cervical spine warranted the maximum 30-percent rating.  Id.  The Board observes that words such as 'mild,' 'moderate,' and 'severe,' are not defined in the Rating Schedule or in the regulations.  38 C.F.R. § 4.6 (2015).  However, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

The old criteria additionally indicated favorable ankylosis of the cervical spine warranted a 30 percent rating, while unfavorable cervical spine ankylosis warranted a 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5287 (2002).

The current rating schedule, effective as of September 26, 2003, provides for the evaluation of all spine disabilities, including degenerative arthritis of the spine (DC 5242) and cervical strain (DC 5237), under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, DCs 5235-5243.  The evaluation of intervertebral disc syndrome under both the old (pre-2003) and the revised criteria will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height

A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation requires unfavorable ankylosis of the entire cervical spine.

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  See id. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria 'are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.'  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2) (2015).

Unfavorable ankylosis is defined, in pertinent part, as 'a condition in which the entire cervical spine... is fixed in flexion or extension.'  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

In a March 2008 decision, the Appeals Management Center (AMC) granted a separate noncompensable evaluation for radiculopathy of the right upper extremity effective November 20, 2007 under Diagnostic Code 8512.  In a May 2009 decision, the RO granted an increased 20 percent disability rating for radiculopathy of the right upper extremity effective July 7, 2008.  In an August 2012 decision, the RO granted an increased 40 percent disability rating for radiculopathy of the right upper extremity effective July 7, 2008.  

Under Diagnostic Code 8510, mild incomplete paralysis of the upper radicular group is assigned a 20 percent rating for either extremity.  Moderate incomplete paralysis merits a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Severe incomplete paralysis merits a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis merits a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  38 C.F.R. § 4.124a, DC 8510.

Under Diagnostic Code 8512, mild incomplete paralysis of the lower radicular group is assigned a 20 percent rating for either extremity.  Moderate incomplete paralysis merits a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Severe incomplete paralysis merits a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis merits a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  38 C.F.R. § 4.124a, DC 8512.

Factual Background

In VA progress notes dated in February 2001, the Veteran complained of upper and mid back pain for 12 years with no relief, but stated some days are worse than others.  

During an August 2001 VA examination, the Veteran complained of daily pain located in the back of the lower portion of the neck with radiation into the right shoulder blade area.  She stated she may get momentary pains radiating into the right arm and forearm and may get numbness or pins and needles into the right upper extremity and hand diffusely lasting 30 to 40 seconds.  Pain was aggravated by moving the neck around.  She had difficulty with prolonged sitting.  She noted some difficulty opening bottles with her right hand as the only manifestation of any weakness.  She stated she was working as a telemarketer and has had to reduce her time to 15 hours per week due to neck pains with prolonged sitting activities at her job.  She complained of a sensation of burning or extra sensitivity to touch over the right posterolateral neck area in addition to the above described symptoms.  Upon physical examination, the examiner noted the cervical spine had a normal contour.  She had 45 degrees of forward flexion, 45 degrees of extension, 30 degrees of bending to the right, 30 degrees of bending to the left, 75 degrees of rotation to the right, and 80 degrees of rotation to the left.  She reported some neck pain with extension, right bending, and left rotation.  There was mild tenderness just medial to the vertebral border of the right scapula and not elsewhere.  There was no detectable weakness throughout both upper extremities and, in fact, she was quite strong on exam.  Sensation was intact to touch throughout both upper extremities.  X-rays of the cervical spine showed straightening of the lordosis in the neutral lateral position.  A lateral in flexion shows minimal reversal of the cervical lordosis.  She had a normal increase in lordosis with extension.  The disc spaces vertebral bodies, posterior elements and neural foramina all were normal.  The diagnosis was chronic cervical strain.  The examiner noted that this condition would cause pain with activity with prolonged sitting, and with various motions.  It was not possible to quantitate how much increase in pain would occur with these activities.  Incoordination is not a feature of this condition.  

The Veteran presented to a private emergency room with shoulder and neck pain in January 2004.  The diagnosis was right trapezius muscle strain.

During a February 2004 private evaluation, the Veteran complained of ongoing neck pain and occasional sharp pain in the neck with radiation to the right shoulder and right scapular region.  She complained of occasional numbness and tingling in her fingers.  She stated she is right handed.  She reported some difficulty with her job due to her discomfort.  There was no obvious significant restriction of cervical motion seen and no significant pain with cervical compression appreciated.  There was no obvious instability.  Examination of the shoulders showed no obvious atrophy of the muscle groups, no obvious localizing tenderness about the bony prominences, and no significant restriction of shoulder range of motion.  Examination of the forearms, hands and wrists showed no deformity, atrophy, or restriction of elbow range of motion.  Neurologic examination did not reveal a dense localizing motor or sensory deficit.  Reflexes appeared to be symmetric without obvious pathologic reflexes appreciated.  The assessment was chronic cervical strain with a benign neurologic examination. 

A February 2004 MRI report was normal. 

During an April 2004 Board hearing, the Veteran testified that her neck pain is intolerable for every-day normal tasks.  She reported increased pain at nighttime, when she is more relaxed as it is more noticeable.  She also reported it is worse when she does daily physical therapy exercises.  When it is worse, she stated she will be in a "crying situation."  She will take medication, but that does not work.  She will then take medication to make her sleep.  Beyond her neck, the pain has affected her shoulder, the middle of her back, and the lower back.  She has difficulty with lifting things, and she is not allowed to pick up things over 20 pounds.  She stated she has a child, but she is limited on what she can do when she is holding him, since she must lift him with her left arm.  She stated that she also has daily spasms which will attack and last from seconds to 5 to 10 minutes.  Her daughter and sister help her with household chores.  For employment, she does auto loan applications on the computer.  However, she has had to decrease her hours to only 13 hours per week because of the long periods of time sitting and her neck and shoulder pain.  She asserted she is unable to work full time due to her disabilities. 

During a December 2004 VA examination, the Veteran complained of constant and progressive posterior cervical pain located in the midline without radiation to the upper extremities.  She reported the pain occurs primarily with prolonged sitting and is not eased by anything.  She was not taking medication because she was nursing.  She underwent physicotherapy without relief.  Examination of the cervical spine showed marked diffuse tenderness but no crepitus or paraspinal spasm.  Range of motion showed forward flexion to 45 degrees, backward extension to 45 degrees, right and left lateral flexion to 45degrees, and right and left rotation to 80 degrees.  There was no objective evidence of pain on motion.  She had normal grip and grasp and normal fine and gross manipulation.  There was no thenar or hypothenar atrophy.  Neuro exam, including sensation, motor function, and deep tendon reflexes, was normal.  The diagnosis was chronic strain, cervical spine.  There was no evidence of weakened movent, excess fatigability, or incoordination.  There was no evidence that these or pain decreased motion.  The examiner noted that pain is constant and there are no specific flare-ups.  There was no evidence of additional imitation of motion or functional impairment during flare-ups.  She is able to perform her activities of daily living and her usual occupation, taking auto loan applications.  There was no history of doctor prescribed bedrest within the last 12 months.  A June 2005 addendum indicated the claims file was reviewed without change in the diagnosis or opinions. 

In private treatment records dated in March 2006, the Veteran was noted to have a significant amount of segmental restriction in the cervical, thoracic, and lumbar spine involving C6, T2, T7, and L4 vertebrae which are all restricted in their ability to rotate and side bend and flex forward.  There was trigger point tenderness and spasm over the right levator scapula, upper trapezius, and there was tightness of the pectorals and scalenes.  There was an inhibition of the lower trapezius muscles and these were graded as 4/5 with manual muscle test.  Physical therapy was suggested. 

In a May 2007 statement, the Veteran asserted that she has a pinching, aching pain as well as numbness in her neck which radiates down to her lower back.  She complained that her arm goes numb and becomes too weak to lift.  Driving is difficult.  In any given day, she will experience 10 spasms a minute.  She reported she is recently divorced and must continue to work even though it is painful and severe.  She has difficulty sleeping due to spasms at night.  During the morning, her body is stiff and store.  She asserted that her pain is affecting her everyday living skills including her ability to walk for up to 15 minutes.  She reported her pain is unbearable at times.  

A September 2007 MRI report showed spondylotic protrusion at C4-5 resulting in severe canal stenosis with cord contact and effacement of anterior and posterior CSF spaces slightly but without cord compression or deformity.

In a November 2007 VA orthopedic surgery note, the Veteran reported constant pain at the base of her neck and difficulty at night.  She has tried cortisone injections, physical therapy, TENS, and aqua therapy with no benefit.  Upon physical examination, there was slightly decreased sensation on the radial aspect of the right upper extremity.  There was no muscle atrophy noted.  There was full range of motion of the shoulder, elbow wrist, and hand.  There was no specific area of tenderness to palpation.  There were equal and symmetric biceps and triceps reflexes.  There was a negative Hoffmann test bilaterally and a positive Tinel's over the carpal canal.  There was a positive flexion compression test at the wrist.  The diagnosis was neck pain with mild carpal tunnel syndrome.

During a November 2007 VA examination, the Veteran complained of aching pain which radiates into the right upper extremity.  The symptoms bother her constantly on a daily basis.  The pain was described as worse with static positions, and better with heat and a TENS unit.  She denied any recent flare-ups.  She complained of numbness in the right upper extremity along with weakness.  There were no incapacitating episodes requiring strict bedrest in the past year.  The examiner noted she works as a file person for the Department of Labor.  She has difficulty with activities such as typing and lifting.  She had tenderness to palpation diffusely throughout the cervical paraspinal musculature on her right and also along the right upper trapezius muscle.  She complained of tenderness with light palpation.  Range of motion with repetition showed flexion to 40 degrees, without pain; extension to 30 degrees, with pain throughout range; right lateral flexion to 30 degrees, with pain throughout range; left lateral flexion to 40 degrees, with no pain complaints; right lateral rotation to 45 degrees, with pain throughout range; left lateral rotation to 60 degrees, with pain throughout range.  The examiner noted some decrease in the ranges due to pain with repetitive use, but it was not possible to quantify the exact limitation in degrees.  There was no change in range of motion at that time due to fatigue, weakness and incoordination.  Motor strength was 5-/5 diffusely involving the right upper extremity with giving away due to pain inhibition.  Sensation testing showed some inconsistencies.  Subjectively, she complained of some decrease in sensation involving the right index, middle, and pinky finger.  Muscle stretch reflexes were symmetrical in the bilateral upper extremities.  MRI of the cervical spine dated in September 2007 showed spondylotic protrusion at C4-5 resulting in severe canal stenosis with cord contact, but without cord compression or deformity.  C5-6 moderate canal foraminal narrowing was also noted.  The diagnosis was cervical radiculopathy.  

A March 2008 EMG report indicated motor and sensory nerve conduction studies were performed on the right median and ulnar nerves.  Sensory nerve conduction studies were performed on the right superficial radial and lateral antebrachial cutaneous nerves.  All motor and sensory responses were normal.  Evidence of chronic denervation was seen in the right biceps and pronator teres possibly due to an old lesion of the C6 nerve root.  No evidence of acute or ongoing denervation was seen, however.

In an August 2008 VA progress note, the Veteran underwent occupational therapy for right carpal tunnel syndrome, motor only. 

During a November 2008 VA nerves examination, the Veteran stated that she has daily neck pain and pain in the right arm.  There was also numbness in the right arm which she stated is intermittent, especially if she leaves it dormant for a while.  She stated she uses the left hand to type and reach, but can use her right arm.  Physical examination of the extremities revealed no atrophy or fasciculation.  Strength was 5/5 except in the right upper extremity.  In the right upper extremity she had give-way weakness in terms of pinching, etc.  She also complained of pain if one just touches or squeezes the right hand.  Deep tendon reflexes were 2+ and equal.  Sensation was normal throughout.  There was no temperature change or color change in the upper extremities.  The diagnosis was cervical disk disease with complaints of right upper extremity radiculopathy but without any objective organic findings. 

In a September 2009 VA emergency department note, the Veteran complained of worsening cervical pain and point spasms of the right lower thoracic spine.  She stated she has been off all medications prior to a surgical procedure and since has had worsening pain.  She also reported voluntary spasms of the neck as it helps to relieve the pain and spams she would otherwise be having.  She stated that she has right arm numbness and tingling sporadically.  Upon physical examination, the examiner noted muscle mass in the right cervical region, hyper-paraesthesia over the cervical spine, small spasms on the examination up the cervical spine.  Cranial nerves were noted as intact with no focal motor or sensory deficits.  

In an April 2010 VA primary care note, the Veteran reported she continues to have right wrist pain.  It was noted she sustained a right wrist fracture after a car accident in February 2010.   

During a January 2011 VA examination, the Veteran reported intermittent pain in the posterior cervical area with frequent diffuse radiation down the entire right upper extremity associated with diffuse numbness and tingling of the right upper extremity including her right hand.  These symptoms occur primarily on activity and are eased by Motrin which is moderately effective and without side effect.  She is able to do her usual job as a veteran's representative.  Examination of the cervical spine showed moderate diffuse tenderness but no crepitus or paraspinal spasm.  Range of motion showed forward flexion to 40 degrees, backward extension to 40 degrees, right and left lateral flexion to 40 degrees, right and left rotation to 75 degrees.  There was no objective evidence of pain on motion.  She had normal grip and grasp and normal fine and gross manipulation.  There was no thenar or hypothenar atrophy.  The diagnosis was chronic strain of the cervical spine, mild degree.  There was no evidence of weakened movement excess fatigability or incoordination.  There was also no evidence that these or pain decrease motion during exacerbations or repetitive activity.  The examiner noted there have been no incapacitating episodes within the past 12 months.  The Veteran reported flare-ups occur daily and are of moderate severity and duration.  There was no evidence of any additional limitation of motion or functional impairment during flare-ups.  The Veteran was able to perform her activities of daily living and her usual job as a veteran's representative.  Neurological examination was normal, and the examiner noted there was no objective evidence of radiculopathy on clinical examination.  

In an October 2015 statement, the Veteran reported her neck has spasms that go through and down her back.  She stated that it has been difficult to continue normal life activities such as cleaning her house, vacuuming, and washing dishes as she cannot stand for more than 15 minutes at a time due to the pain in her back and neck.  She underwent a full body test with a physical therapist in November 2015.  She asserted her ability to drive, walk, and function at home is deteriorating.  

During a November 2015 VA examination, the examiner noted diagnoses of cervical strain, degenerative arthritis of the spine, and cervical spondylosis without myelopathy.  The Veteran reported the pain is present daily/continual since onset.  Pain radiates down both arms laterally to level of the wrists with associated paresthesias all fingers (right worse than left).  She denied incontinence.  Treatment has included physical therapy and steroid injections but no surgery.  The Veteran reported she works fulltime with the State of Maryland.  The examiner noted that a Baltimore VAMC Neuromuscular clinic note dated in April 2014 stated neck pain out of proportion to physical findings, suggestive on a nonorganic component.  The Veteran denied flare-ups of the cervical spine, and functional loss or functional impairment of the cervical spine.  Range of motion showed forward flexion to 45 degrees, backward extension to 30 degrees, right and left lateral flexion to 45 degrees, right lateral rotation to 80 degrees, and left lateral rotation to 45 degrees.  The pain noted on exam but does not result in/cause functional loss.  Pain what exhibited during right lateral flexion and left lateral flexion.  There was mild tenderness at the posterior neck.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  As the Veteran was not examined with repeated use over a period of time, the examiner could not address whether pain, weakness, fatigability, or incoordination significantly limit functional ability without resorting to mere speculation.  There was no muscle spasm noted.  Muscle strength testing was 5/5, without atrophy.  Deep tendon reflex was normal.  The examiner noted severe intermittent pain and paresthesias in the right upper extremities.  There was moderate left upper extremity paresthesias and intermitting pain in the left upper extremity.  There were no other signs or symptoms of radiculopathy.  There was no evidence of intervertebral disc syndrome.  The examiner found the Veteran' cervical spine condition does not impact her ability to work.  A cervical radiculopathy was not identified on evaluation (claimed as upper extremities radiculopathy).  

During a November 2015 VA nerves examination, the Veteran complained of pain radiating down both arms laterally to level of wrists associated paresthesias all fingers (right worse than left).  The examiner noted that since 2009 she has had sensory complaints in hands and has noted aggravating triggers are noted upon awakening/typing/driving.  Muscle strength testing was 5/5, without atrophy.  Deep tendon reflex was normal.  The examiner noted severe intermittent pain and paresthesias in the right upper extremities.  There was moderate left upper extremity paresthesias and intermitting pain in the left upper extremity.  Sensory examination was for light touch was normal.  There were no trophic changes.  Phalen's and Tinel's signs were positive on the both the right and left.  The examiner noted mild incomplete paralysis of the median nerve on the right and left.  There was no impact on her ability to work due to a nerve condition.  

In a December 2015 VA neurology progress note, the Veteran reported the problem in her neck has progressed over time to now involve more of her body.  She started getting back issues in the 1990s she thinks due to compensating for her neck pain and states that she now gets severe neck and back spasms.  Eventually pain down her right arm developed.  She stated that sometimes she cannot use her arm, and that it becomes numb.  This can happen at rest and she also notices the numbness when she wakes up.  She finds that getting up can relieve her symptoms temporarily but she cannot handle too much activity or she will become very tired.  The Veteran stated that she can now only handle about 10-15 minutes and then will get tired and sit on a bench if she is at the store.  She was exercising for about a year until she stopped 2 months ago as her pain became progressively worse and she could not tolerate it anymore.  Due to the amount of pain that she has been experiencing, she has only been able to sleep about 2-3 hours every night and does not nap during the day.  She also misses work about 2-3 days each week because of her pain.  The Veteran also stated that she does not like to drive because of the spasms that she gets in her back and neck.  Breakaway weakness was observed in the motor exam of the arms.  Strength 5/5 was noted in hip flexors, quadriceps, plantar flexors and extensors bilaterally.  Reflexes were 2+ at biceps, triceps, brachioradialis, patellar, and Achilles reflexes bilaterally.  Sensory findings were inconsistent.  She appeared to have decreased sensation to pin pick and soft touch on the right side.  The examiner noted her neuropathic pain is having a severe impact on her life and warrants further evaluation.

During a December 2015 VA examination, the examiner noted a diagnosis of cervical strain.  The Veteran complained of increasing neck pain that is aching, constant and severe.  The pain is worse with prolonged sitting.  She uses Motrin and a TENS unit.  The Veteran reported flare-ups when she lies down.  Range of motion showed forward flexion to 40 degrees, backward extension to 40 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 45 degrees.  Pain was exhibited during extension.  There was tenderness at the right low cervical paraspinal muscles.  There was no additional loss of function or range of motion after three repetitions.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The Veteran reported pain significant limits functional ability with repeated use over a period of time.  The examiner stated that he was not present with the Veteran to make that determination.  Localized tenderness did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5.  There was decreased sensation at the shoulder area, inner/outer forearm, and hand/fingers on the right, but no decreased sensation on the left.  The examiner noted moderate intermittent pain, paresthesias and/or dysesthesias, and numbness on the right upper extremity.  There was mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the left upper extremity.  Radiculopathy was noted as moderate on the right and mild on the left.  There was no evidence of ankylosis or IVDS.  The Veteran reported she uses a brace.  The examiner noted that her cervical spine condition impact her ability to work as she has pain with prolonged sitting or standing. 

During a February 2016 VA examination, the Veteran complained of increasing neck pain and chronic palpable muscle spasms in neck and through bilateral trapezius.  The pain is aggravated by using arms overhead, prolonged standing, sitting and driving.  The Veteran reported flare-ups and stated that her neck hurts constantly, and some days, she cannot move or get out of bed.  Range of motion showed forward flexion to 40 degrees, backward extension to 35 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 45 degrees.  Pain was exhibited with all ranges of motion.  The examiner noted pain on examination but does not result in or cause functional loss.  The Veteran reported difficulty checking directions while driving.  Tenderness to palpation was noted at paravertebral and bilateral trapezius.  There was no additional loss of function or range of motion after three repetitions.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner could not state without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  Muscle spasm and localized tenderness were noted without resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was all 5/5.  Reflex examinations were all normal.  Sensory examination showed decreased sensation to the right shoulder, bilateral inner/outer forearm, and bilateral hand/fingers.  Mild constant pain was noted on the right upper extremity and mild intermittent pain was noted on the left upper extremity.  Mild paresthesias and/or dysesthesias and numbness were noted at the right and left upper extremities.  The examiner noted involvement of the C5/C6 nerve foots in a mild capacity.  There was no evidence of ankylosis or IVDS.  The examiner noted the Veteran's work environment would limit prolonged standing, walking, lifting and fine motor tasks overhead.  Veteran is familiar with adaptive software for use with repetitive administrative work to minimize aggravation of cervical spine and bilateral upper extremity pain such as voice recognition software for computers.  Veteran's disabilities do not prohibit her from accomplishing administrative work requiring telephone and in person communication skills and computer skills with some ergonomic accommodations.

During a February 2016 VA nerves examination, the examiner noted that the Veteran is service-connected for bilateral upper extremity radiculopathy.  The Veteran was diagnosed with bilateral carpal tunnel based on physical examination in November 2015 during exam.  No current EMG studies (since 2008) to confirm diagnosis.  Symptoms including mild constant pain were noted on the right upper extremity and mild intermittent pain on the left upper extremity.  Mild paresthesias and/or dysesthesias and numbness were noted at the right and left upper extremities.  Muscle strength testing was normal except for grip of the right hand.  There was decreased sensation at the inner/outer forearm of the right, and the bilateral hand/fingers.  There was no evidence of trophic changes.  Phalan's and Tinel's sings were positive bilaterally.  The examiner found mild incomplete paralysis of the right and left median nerves and upper radicular group.  The examiner noted bilateral upper extremity radiculopathy with mild functional limitations. 

In a March 2016 addendum, the VA examiner indicated that injury to the spine can precipitate onset of spondylosis or/and degenerative disease many years after the initial injury.  Therefore, her currently diagnosed spondylosis without myelopathy and degenerative arthritis represents a progression of her service-connected cervical strain. 

In a March 2016 VA progress note, the Veteran reported that since the injury up until 2002 she was able to manage the pain, however, after 2002, her chronic pain has gradually increased while her daily function has gradually declined.  She was quite distressed from her pain.  She reported it has rendered her unable to walk or sit for long periods of time and has interfered with her ability to work.  She indicated she was applying for retirement from her job as she cannot meet the demands of her job description.  She described her pain as 10/10 full body aching with numbness/tingling in her right arm and leg at times.  The pain was made worse by sitting or standing for more than 15-30 minutes.  She also endorsed full body weakness and fatigue and states some days she cannot get out of bed.  Upon physical examination, motor strength was noted as 5/5, and reflexes as 1+.  Sensation was intact throughout.  A February 2016 MRI showed mild cervical and thoracic degenerative changes without significant central cana stenosis.  Moderate neural foraminal stenosis was seen at multiple levels.  The examiner noted the description of her diffuse pain, muscle weakness and fatigue with a largely normal neurological exam does not fit the typical pattern of a polyneuropathy, polyradiculopathy, or myopathy.  Furthermore, her MRI did not show any compromise to the cervical or thoracic spine eliminating any possible spinal cord compression.  The MRI did show degenerative changes in her cervical and thoracic spine, but nothing that feasibly would explain her degree of debilitating pain.  A March 2016 neurological addendum note indicated a diagnosis of mild cervical radiculopathy with chronic neck pain and likely somatization and functional overlay.  

Analysis

Given the evidence of record, the Board finds that a disability rating greater than 20 percent disabling for the period on appeal is not warranted.  A 30 percent rating requires the cervical spine disability to be productive of ankylosis of the cervical spine or limitation of forward flexion to 15 degrees or less or there must be evidence of severe limitation of motion of the cervical spine in order to warrant a rating in excess of 20 percent.  The competent probative medical evidence does not support such a determination.  As set out above, there is no competent evidence documenting the presence of ankylosis of the cervical spine at any time during the appeal period.  The greatest level of impairment of forward flexion of the cervical spine during this time period was determined to be 40 degrees.  The greatest level of impairment of the combined motion of the cervical spine was documented as to 225 degrees in February 2016.  The Board finds this level of impairment equates to, at most, moderate limitation of motion of the cervical spine.  The Veteran is able to move her cervical spine more than 1/3 of the normal combined range of motion but less than 2/3rds.

The Board finds that an increased rating for the cervical spine disability is not warranted at any time upon consideration of pain on use and during flares.  The Board accounted for the Veteran's subjective complaints and the principles set forth in DeLuca in assigning the current rating.  While the Veteran complained of daily flare-ups that are of moderate severity and duration during a January 2011 VA examination and, during a February 2016 VA examination indicated there are days where the pain keeps her from moving or getting out of bed, the December 2004, January 2011, November 2015, December 2015, and February 2016 VA examiners found that the Veteran did not have additional limitation in range of motion on repetitive use testing.  The Board also recognizes that the November 2007 VA examiner indicated that the was some decrease in the range of motion due to pain with repetitive use, however, the examiner indicated that it was not possible to quantify the exact limitation in degrees.  Later, adequate examinations that evaluated the functional impact of this disability revealed disability that does not rise to the next schedular level of disability.  The evidence does not show that a 40 percent rating is warranted during any period under appeal.  Thus, the Veteran's symptoms do not cause a functional limitation that would warrant an even higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

For her service-connected right upper extremity claim, the Board finds that the Veteran's service-connected right upper extremity radiculopathy has been manifested by no more than a moderate incomplete paralysis of the upper radicular group since the November 20, 2007 award of service connection.  Although the Veteran's service-connected right upper extremity radiculopathy was previously rated under Diagnostic Code 8512 for the lower radicular group, the February 2016 VA examiner clarified that the affected nerves were the upper radicular group (Fifth and sixth cervicals), and not the lower radicular group.  Therefore, the Board finds the Veteran's service-connected disability is more accurately rated under Diagnostic Code 8510.  Indeed, while there is subjective evidence of mild pain and numbness in the upper right extremity, reflex testing has been normal and muscle strength testing has, at worst, been 4/5 in the muscles of the right shoulder.  Notably, the pertinent evidence does not show subjective or objective evidence of increased sensory or functional impairment consistent with (or more nearly approximating) any more than moderate, incomplete paralysis of the upper radicular group; such as objective evidence of impaired reflexes, muscle atrophy, or complete paralysis as shown by loss of, or severely affected, all shoulder and elbow movements; hand and wrist movement not affected.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  There is not a claim for an earlier effective date for this claim in appellate status and the Board finds that November 2007 was the date that there was objective evidence that the cervical spine disability resulted in this separate neurological disability.

Therefore, the Board finds the evidence shows the Veteran's right upper extremity radiculopathy results in no more than moderate incomplete paralysis of the upper radicular group.  Accordingly, a rating higher than 40 percent is not warranted for the Veteran's right upper extremity radiculopathy at any point since the November 20, 2007 effective date of service connection.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected neck disability and right upper extremity radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.

Extraschedular Consideration

The Board finds that the Veteran's right upper extremity and cervical spine disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claims for extraschedular consideration.  The level of severity of her right upper extremity and cervical spine disabilities are adequately contemplated by the applicable diagnostic criteria.  For example, the Veteran's symptoms of pain and limitation of motion in her neck and pain and numbness in her right upper extremity, as reported in the VA examinations, are considered in the rating criteria for DC 8512 and 5237, further evidencing that problems associated with these disorders are, in fact contemplated by the relevant rating criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder and neck provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.

In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating for cervical sprain, currently rated as 20 percent disabling is denied.

Entitlement to an initial 40 percent disability rating for radiculopathy of the right upper extremity, from November 20, 2007 to July 7, 2008 is granted, subject to the law governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 40 percent from July 7, 2008 for radiculopathy of the right upper extremity, is denied.


REMAND

The Veteran contends that her service-connected disabilities (cervical spine, and radiculopathy to the right and left upper extremities) render her unemployable.  The Veteran filed a formal claim for TDIU in December 2015; however, during her April 2004 Board hearing, the Veteran testified that she is unable to work full time due to her service-connected disabilities.  A February 2016 employer statement indicated the Veteran had been employed since October 2004, and worked full time until she took medical leave in December 2015.  Upon remand, the AOJ should develop the claim of TDIU and further adjudicate the claim for TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should development the claim for TDIU, to include ensuring that appropriate VCAA notice has been issued.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought of TDIU is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


